Citation Nr: 1636060	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder (GAD) and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Tommy D. Klepper, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA): a September 2011 decision granted service connection for bilateral hearing loss at a noncompensable rating and denied service connection for hypertension, and a December 2011 decision denied service connection for PTSD.

In April 2016, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims file. 

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, symptoms, and the other recorded information.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the evidence of record, the Board has broadened the psychiatric claim on appeal, as reflected in the title page.

The issues of an increasing rating for hearing loss and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of an acquired psychiatric disorder resulting from his service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disorder is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for an acquired psychiatric disorder on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  To establish compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

In this case, there is diagnosis of GAD and PTSD, as explained below.  In the December 2011 rating decision and June 2012 Statement of the Case, the RO confirmed that the Veteran's in-service stressor is conceded.  Therefore, the question is whether there is a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  Upon review of the evidence, the Board finds such link established.

The Veteran appeared for an initial VA evaluation for PTSD in March 2011.  Under DSM-IV, the examiner diagnosed Axis I GAD, and opined it is at least as likely as not related to military service.  In October 2011 the same examiner entered an addendum with negative nexus opinion, stating that the Veteran's GAD is less likely as not related to combat service and/or stressors, and his response to combat stressors does not qualify him for a PTSD diagnosis.  The examiner explained in part that the Veteran described recovering dead and wounded bodies and experienced the death of a friend, but he did not identify intense feelings of fear, horror, or helplessness in response to military trauma, and did not fully describe his psychiatric symptoms within the context of his military stressors.

The Veteran submitted a June 2012 private medical opinion by Dr. M.S., a psychologist, who examined the Veteran in-person in conjunction with the opinion.  Dr. M.S. diagnosed Axis I PTSD with a positive nexus to service.  Dr. M.S. explained that the Veteran experienced events in military service that involved actual and threatened death or serious injury to himself or others and felt intense fear, helplessness, and horror at the time of the exposure to the events.  He stated that the Veteran suffers from PTSD symptoms, some since the in-service military stressors, and those symptoms have contributed to at least some impairment in social functioning, and possibly to some impairment in occupational functioning.

The Veteran appeared for a Board hearing in April 2016.  He stated that he feared for his life while in Vietnam.  The Veteran in part described recovering bodies from the river, dropping off other service members for combat operations, and being fired upon by the Viet Cong.  The Veteran's spouse testified that she married the Veteran in 1967.  She stated that since returning from Vietnam, the Veteran has exhibited anger and internalizes his feelings.  She described nightmares with screaming and restlessness which impact the Veteran's sleep and make him tired. 

In this case, the record supports that the Veteran has a current diagnosis of an acquired psychiatric disorder related to his military service, and in-service stressors are conceded.  While the VA examiner posited a negative nexus with regard to PTSD, Dr. M.S. diagnosed PTSD related to the Veteran's in-service stressors.  The Board observes that Dr. M.S. has not been shown to be a VA psychiatrist or psychologist, or one with whom VA has contracted.  38 C.F.R. § 3.304(f)(3).  Nevertheless, when considering his opinion along with the March 2011 VA opinion, the Board finds sufficient medical evidence on which to grant the claim.  

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from an acquired psychiatric disorder, to include GAD and PTSD, as caused by his service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include GAD and PTSD, is granted.


REMAND

During the April 2016 Board hearing, the Veteran indicated that his service-connected bilateral hearing loss disability has worsened since his last VA examination.  As the record indicates a worsening of the Veteran's symptoms for his bilateral hearing loss disability, a current VA compensation examination should be conducted.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

During the hearing, the Veteran's attorney argued that the Veteran's hypertension is due to his acquired psychiatric disorder.  As such, an examination is required to determine whether the Veteran suffers from hypertension caused or aggravated by his service-connected acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.  

Contact the Veteran and request authorization to obtain any outstanding private records.  Associate all obtained private treatment records with the claims file.

All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  

2.  After the above is complete, schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his bilateral hearing loss.  Any indicated audiological diagnostic tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand. 

In addition to detailing the nature and severity of the disability, the examiner should address the impact that the bilateral hearing loss disability has on the Veteran's occupational functioning. 
Any opinion expressed must be accompanied by supporting rationale.  If the examiner determines a response is speculative, he or she is asked to explain why.

3.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of his claimed hypertension.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand. 

The examiner should offer an opinion as to whether the Veteran's hypertension was (1) caused by, or (2) has been permanently aggravated by, the Veteran's service-connected disabilities, to include his acquired psychiatric disorder.

Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

If the examiner is unable to render the requested opinions without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's increased rating claim for bilateral hearing loss and service connection claim for hypertension, to include as due to an acquired psychiatric disability.  If the claims remain denied, the Veteran and his attorney should be issued a SSOC, with an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


